[participationlagreementex001.jpg] [participationlagreementex001.jpg]

[participationlagreementex002.jpg] [participationlagreementex002.jpg]

[participationlagreementex003.jpg] [participationlagreementex003.jpg]

[participationlagreementex004.jpg] [participationlagreementex004.jpg]

[participationlagreementex005.jpg] [participationlagreementex005.jpg]

[participationlagreementex006.jpg] [participationlagreementex006.jpg]

[participationlagreementex007.jpg] [participationlagreementex007.jpg]

[participationlagreementex008.jpg] [participationlagreementex008.jpg]

[participationlagreementex009.jpg] [participationlagreementex009.jpg]

[participationlagreementex010.jpg] [participationlagreementex010.jpg]

[participationlagreementex011.jpg] [participationlagreementex011.jpg]

[participationlagreementex012.jpg] [participationlagreementex012.jpg]

[participationlagreementex013.jpg] [participationlagreementex013.jpg]

[participationlagreementex014.jpg] [participationlagreementex014.jpg] 



